Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 04/25/2022. Currently, claims 1-20 are pending in the application. Claims 6-11 and 19-20 are withdrawn from Consideration.


Election/Restrictions

Claims 6-11 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 12, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (US 20190208044 A1).

Regarding claim 1, Figures 1-7 of LEE disclose a display apparatus comprising: 
a substrate (1517, [0008] and [0075], Figure 7) comprising a first area (area (a) in Figure 4) and a second area (area (b) in Figure 4), wherein the second area includes a transmission area (1520, [0073]); 
main pixels (1515 in area (a) in Figure 4) on the first area, wherein each of the main pixels comprises a first pixel electrode (1515e), a first opposite electrode (1515d), and a first intermediate layer (1515b) between the first pixel electrode and the first opposite electrode; 
auxiliary pixels (1515 in area (b) in Figure 4) on the second area, wherein each of the auxiliary pixels comprises a second pixel electrode (1515e), a second opposite electrode (1515d), and a second intermediate layer (1515b, in area (b) in Figure 4) between the second pixel electrode and the second opposite electrode; and 
a metal pattern layer (305, data wire in Figure 6, [0089]) on the second area and surrounding (partially; Figure 6) the transmission area (1520a).


Regarding claim 15, Figures 1-7 of LEE disclose a display apparatus comprising: 
a substrate (1517, [0008] and [0075], Figure 7) comprising a first area (area (a) in Figure 4) and a second area (b in Figure 4), wherein the second area includes a transmission area (1520, [0073]); 
first main pixels (1515 in area (a) in Figure 4) on the first area, wherein each of the first main pixels comprises a first pixel electrode (1515e), a first opposite electrode (1515d), and a first intermediate layer (1515b, [0077]) between the first pixel electrode and the first opposite electrode; 
first auxiliary pixels (1515 in area (b) in Figure 4) on the second area, wherein each of the first auxiliary pixels comprises a second pixel electrode (1515e), a second opposite electrode (1515d), and a second intermediate layer (1515b) between the second pixel electrode and the second opposite electrode; 
a metal pattern layer (305, data wire, Figure 6, [0089]) on the second area and surrounding the transmission area (1520); and 
a component (140, [0077]) under the substrate (1517) and corresponding to the second area, wherein the component comprises an electronic element which emits or receives light (140 is light sensing unit, [0077]).

Regarding claims 2 and 16, Figures 1-7 of LEE disclose that the display apparatus of claim 1, further comprising: a first conductive layer (301/304, [0088]) on the substrate; an interlayer insulating layer (1516c, [0083]) on the first conductive layer; and a second conductive layer (302, source, [0084]) on the interlayer insulating layer.


Regarding claims 3 and 18, Figures 1-7 of LEE disclose that the display apparatus of claim 2, wherein the metal pattern layer (305,data line) is integrally provided with the second conductive layer (302, source of 1516) as a single unitary unit (LEE teaches that 305 is included in 1516 to provide signal, thus 302 and 305 has to be same wiring  layer, [0089]).

Regarding claim 5, Figures 1-7 of LEE disclose that the display apparatus of claim 3, wherein the second conductive layer (302, source of 1516) comprises a driving voltage line (302 drives the transistor, [0089]).

Regarding claim 12, Figures 1-7 of LEE disclose that the display apparatus of claim 1, further comprising: a third pixel electrode on the first area and spaced apart from the first pixel electrode; and a fourth pixel electrode on the second area and spaced apart from the second pixel electrode (area (a) has more than one pixel 1515 and each one is expected to have own pixel electrode 1515e).

Regarding claim 14, Figures 1-7 of LEE disclose that the display apparatus of claim 1, wherein the transmission area (1520, [0073]) has a circular shape or an elliptical shape (circular in Figure 4).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 17 are rejected under 35 U.S.C. 103 as being obvious over LEE et al (US 20190208044 A1) in view of Ahn et al (US 20050269942 A1).

Regarding claims 4 and 17, Figures 1-7 of LEE do not explicitly teach that the display apparatus of claim 3, wherein the metal pattern layer (305, data line) and the second pixel electrode (1515e in area (b) in Figure 4) at least partially overlap each other.

However, Ahn is a pertinent art which teaches a display device. Ahn teaches that the pixel electrode 171 may overlap, for example, a portion of the scan lines 121, the data lines 145 or the power supply lines 146. Alternatively, the pixel electrode 171 may overlap with all portions of the scan lines 121, the data lines 145, or the power supply lines 146 ([0059]-[0061]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of LEE such that the metal pattern layer (305, data line) and the second pixel electrode (1515e in area (b) in Figure 4) at least partially overlap each other according to the teaching of Ahn in order to minimize the area of the apparatus and reduce the cost of the device.

Claim 13 is  rejected under 35 U.S.C. 103 as being obvious over LEE et al (US 20190208044 A1).

Regarding claim 13, Figures 1-7 of LEE do not explicitly teach that the display apparatus of claim 12, wherein a first distance is defined as a shortest distance from the first pixel electrode to the third pixel electrode, a second distance is defined as a shortest distance from the second pixel electrode to the fourth pixel electrode, and the first distance is greater than the second distance.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813